Title: 13th.[–16th].
From: Adams, John Quincy
To: 


       This morning Mr. Schiebe set out for Gottenburgh Göteborg. I am to overtake him to morrow morning in Linkiöping. I dined at old Mr. Wadström’s and in the evening I went to the assembly. At about 10 o’clock I return’d and supped at old Mr. Wadström’s; went to my Lodgings and ordered horses, and at about 2. o’clock. A.M. of the 14th. I set out for Linkiöping where I arriv’d at about 7. o’clock. It is only 4. Swedish miles from Norrkiöping. I found here Mr. Schiebe, and at about 10 o’clock we set out to continue our journey to Gottenburgh, where we arrived on Thursday the 16th. at about eleven o’clock at night. The distance is about 250 Engh. miles. One part of the road is very good because of the snow, but there are some places in the province of Scania Skåne where there is no snow at all. It is very troublesome to travel these roads in the winter because from Stockholm to the entry of the Province you cannot go otherwise than in slays, and then very often you find no Snow at all; thro’ the whole Province of Scania there is never Snow enough for Slaying until the latter end of this month: and sometimes not even then.
      